DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 1/11/2021 in response to Office Action (non-final rejection) mailed 10/30/2020. 
Claims 1-15 were previously pending. With Applicant’s filing of 1/11/2021 Claims 1, 3-4, 6, 8, 10-12, and 15 are amended and Claims 2, 5, 7, 9, and 13-14 are as previously presented. Presently Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 line 6:
the fluid agent is to be cooled by the heat sink via direct thermal contact between
Claim 15 lines 2-4:
comprising at least one fluid ejection die, a fluid reservoir to store fluid agent, and a heat sink partially inside of the fluid reservoir and partially outside of the fluid reservoir

Response to Amendment
Claim 15 was previously objected to for minor informality. In light of the Applicant’s amendment, this objection is withdrawn.
Claims 1-3, 6-13, and 15 were previously rejected under 35 USC 112(b) as indefinite. In light of the Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 1/11/2021, with respect to Claims 1-15 have been fully considered and are persuasive.  The prior art rejections of Claims 1-5 and 14-15 are withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations that the cooling system comprises a heat sink that is partially inside of the fluid reservoir and partially outside of the fluid reservoir, and is to remove heat from the at least one fluid ejection die via the direct thermal contact between the heat sink and the fluid agent in the fluid reservoir, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-3 are allowable as depending from an allowable base claim.
Independent Claim 4 is allowable because the recited limitations that the heat sink is partially inside of the fluid reservoir and partially outside of the fluid reservoir, the fluid agent is to be cooled by the heat sink via direct thermal contact between the fluid agent and the heat sink, and the at least one fluid ejection die is in indirect thermal contact with the heat sink via the fluid agent, when taken with the claim as a whole, has not been shown or reasonably suggested by prior art. Dependent Claims 5-14 are allowable as depending from an allowable base claim.
Independent Claim 15 is allowable because the recited limitations for a heat sink partially inside of the fluid reservoir and partially outside of the fluid reservoir, wherein the at least one fluid ejection die is 
A close prior art reference of record Morissette discloses a computer-controlled extrusion apparatus for solid freeform fabrication, the apparatus comprising a two-nozzle delivery system in which one nozzle carries a first fluid agent and the other nozzle carries a second fluid agent, a fluid reservoir comprising two syringes each fitted with a conventional cooling coil for cooling the syringes. The first and second fluid agents may be mixed in a mixing chamber which may also be cooled by a cooling coil in the same manner as the syringes, and the mixed fluid agent may be extruded from an output at the end of the mixing chamber through a fluid ejection die located above a build material area where the mixed fluid agent is deposited on the build material area that moves relative to the fluid ejection die in a precise pattern to produce 3D objects. Because the heat sink is in thermal contact with the syringes and the mixing chamber, by thermal conduction the heat sink is necessarily in thermal contact with the fluid agent and by extension in thermal contact with the at least one fluid ejection die. Thus the cooling system removes heat from the fluid agents and the at least one fluid ejection die. Morissette does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743